Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT by and between Quorum Health Corporation (the “Company”) and Robert H.
Fish (“Executive”), effective as of the 21st day of May, 2018 (the “Effective
Date”).

WHEREAS, the Company wishes to employ Executive on the terms and conditions, and
for the consideration, hereinafter set forth, and Executive is desirous of being
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Terms of Employment.

(a) Employment Period. The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the third anniversary of the Effective Date (the “Employment
Period”).

(b) Position and Duties. (i) During the Employment Period, Executive shall
(A) serve as the President and Chief Executive Officer of the Company, with such
duties and responsibilities as are commensurate with such positions, (B) report
to the Board of Directors of the Company (the “Board”), and (C) perform his
services at the headquarters of the Company in Brentwood, Tennessee. Executive
acknowledges that he may be required to travel in connection with the
performance of his duties.

(ii) During the Employment Period, Executive agrees to devote his full business
time, energy and skill to the performance of his duties, authorities and
responsibilities to the Company; provided that the foregoing will not prevent
Executive from (A) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board, other for
profit companies, (B) participating in charitable, civic, educational,
professional, community or industry affairs, and (C) managing Executive’s
passive personal investments so long as such activities in the aggregate do not
materially interfere or conflict with Executive’s duties or create a potential
business or fiduciary conflict. The Board acknowledges and approves Executive’s
service on the board of directors of each of Genesis HealthCare, American Renal
Associates and LifeCare Partners.

(c) Compensation (i) Base Salary. During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”) of $900,000.

(ii) Annual Bonus. Executive shall be eligible for, during each fiscal year of
the Company or portion of a fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”), with a target Annual Bonus opportunity equal
to 125% of Annual Base Salary. Payment of the Annual Bonus, if any, will be
based on the attainment of one or more pre-established performance goals
established by the Compensation Committee of the Board (the “Committee”), and
will be pro-rated to the extent that the Annual Bonus relates to a partial
fiscal year. Achievement of such pre-established performance goals and the
Annual Bonus amount, if any, will be determined at year-end in the good faith
exercise of discretion of the Committee. Any Annual Bonus earned with respect to
a particular year will be paid no later than March 15th of the following year.



--------------------------------------------------------------------------------

(iii) Vacation. During the Employment Period, Executive shall be eligible for
paid vacation of four weeks per calendar year (pro-rated for any partial year).

(iv) Other Benefits. During the Employment Period, Executive shall be eligible
for participation in the welfare and other benefit plans, practices, policies
and programs, as may be in effect from time to time, for senior executives of
the Company generally, including, without limitation, (A) a monthly car
allowance of $500, and (B) a monthly housing allowance of $5,500.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable, documented business expenses incurred
by Executive in accordance with the performance of Executive’s duties under this
Agreement. In addition, Executive shall be entitled to reimbursement of
reasonable, documented expenses for relocating to Tennessee, not to exceed
$10,000.

(vi) Equity Compensation. As soon as reasonably practicable following the date
that this Agreement is fully executed, Executive shall be granted an Award of
500,000 shares of restricted stock pursuant to the award agreements to be
entered into between Executive and the Company in the forms attached hereto as
Exhibit B.

2. Termination of Employment. (a) Death or Disability. Executive’s employment
shall terminate automatically upon Executive’s death during the Employment
Period. If the Company determines in good faith that the Disability (as defined
below) of Executive has occurred during the Employment Period, it may provide
Executive with written notice in accordance with Section 7(b) of this Agreement
of its intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Executive (the “Disability Effective Date”), provided
that, within the 30 days after such receipt, Executive shall not have returned
to full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of Executive from Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative.

(b) Cause. The Company may terminate Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean Executive’s:

(i) indictment for, conviction of, or pleading guilty or nolo contendere to, a
felony or a crime of moral turpitude;

(ii) commission of a willful and material act of dishonesty involving the
Company or any of its subsidiaries;

 

2



--------------------------------------------------------------------------------

(iii) breach of the Company’s policies or procedures that causes material harm
to the Company or its business reputation;

(iv) willful misconduct which causes material harm to the Company or its
subsidiaries or affiliates or their business reputation; or

(v) willful and continued failure to perform duties (except due to mental or
physical incapacity);

provided, however, that Cause will not exist under section (v) above unless the
Company has first provided Executive with written notice of his failure to
perform and the Executive has failed to cure any such failure during the five
(5) day period thereafter.

(c) Good Reason. Executive’s employment may be terminated by Executive with or
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean in
the absence of the prior written consent of Executive:

(i) a reduction of Executive’s Annual Base Salary;

(ii) a material diminution in Executive’s duties, authorities or
responsibilities;

(iii) Executive being required to report to another person other than the Board;

or

(iv) a relocation of the Company’s headquarters to a location that is more than
50 miles from its current location;

provided, however, that Executive’s termination of employment shall not be
deemed to be for Good Reason unless (A) Executive has notified the Company in
writing describing the occurrence of one or more Good Reason events within
ninety (90) days of such occurrence, (B) the Company fails to cure such Good
Reason event within thirty (30) days after its receipt of such written notice
and (C) the termination of employment occurs within 120 days after the
occurrence of the applicable Good Reason event.

(d) Notice of Termination. Any termination of employment by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 7(b).
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined herein) is other
than the date of receipt of such notice, specifies the Date of Termination
(which Date of Termination shall be not more than 30 days after the giving of
such notice). The failure by Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
respective rights hereunder.

 

3



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (ii) if Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies Executive of such termination, (iii) if
Executive resigns without Good Reason, the date on which Executive notifies the
Company of such termination, and (iv) if Executive’s employment is terminated by
reason of death or Disability, the date of Executive’s death or the Disability
Effective Date, as the case may be. Notwithstanding the foregoing, in no event
shall the Date of Termination occur until Executive experiences a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the date on which such separation from
service takes place shall be the “Date of Termination.”

3. Obligations of the Company upon Termination. (a) By Executive for Good Reason
or by the Company other than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate Executive’s employment other than
for Cause, death or Disability or Executive shall terminate employment for Good
Reason (a “Qualifying Termination”):

(i) The Company shall pay to Executive the aggregate of the following amounts in
a lump sum in cash within 30 days after the Date of Termination: the sum of
(A) Executive’s Annual Base Salary through the Date of Termination to the extent
not theretofore paid, (B) Executive’s business expenses that are reimbursable
pursuant to Section 1(c)(v) but have not been reimbursed by the Company as of
the Date of Termination; (C) any accrued vacation pay to the extent not
theretofore paid; and (D) any reimbursements to which Executive is entitled
under Section 1(c)(iv)-(v) (the sum of the amounts described in subclauses (A),
(B), (C), and (D) the “Accrued Obligations”). In addition the Company shall pay
to Executive any vested benefits or vested equity benefits in accordance with
terms of the applicable agreement or plan.

(ii) Subject to Section 3(c) and Executive’s compliance with Section 4, starting
as of the next applicable Company payroll date after the Date of Termination:

A. If the Qualifying Termination occurs outside of the Change in Control
Protection Period (as defined below), the Company will pay Executive a monthly
amount equal to $168,750, until the 18-month anniversary of the Date of
Termination, such payments to be made in accordance with the payroll practices
of the Company in effect on the Date of Termination.

B. If the Qualifying Termination occurs during the 24-month period following a
Change of Control (as defined in the Quorum Health Corporation 2016 Stock Award
Plan) (the “Change in Control Protection Period”) and the Change of Control
constitutes a change in ownership or effective control, or a change in the
ownership of a substantial portion of the assets, of the Company under
Section 409A of the Code (a “409A CIC”), the Company will pay Executive a lump
sum payment in the amount of equal to $6,075.000 on the sixtieth day following
Executive’s Qualifying Termination.

 

4



--------------------------------------------------------------------------------

C. If the Qualifying Termination occurs during the Change in Control Protection
Period and the Change of Control does not constitute a 409A CIC, the Company
will pay Executive a monthly amount equal to $168,750, until the 36-month
anniversary of the Date of Termination, such payments to be made in accordance
with the payroll practices of the Company in effect on the Date of Termination.

Should Executive commit a material violation of the Executive Covenants, the
Company may cease making any payments described in this Section 3(a)(ii), in
addition to any other remedies available to the Company, provided, however, that
prior to ceasing making any such payments the Company shall have first provided
the Executive with written notice of any such alleged material breach (including
reasonable details describing such alleged breach), and the Executive shall have
failed to cure such breach within a five (5) day period thereafter.

Other than as set forth in this Section 3(a), and with respect to the equity
awards referenced in Section 1(c)(vi), in the event of a Qualifying Termination,
the Company and its affiliates shall have no further obligation to Executive.

(b) Employment Termination other than a Qualifying Termination. If Executive’s
employment is terminated other than as a result of a Qualifying Termination,
this Agreement shall terminate without further obligations to Executive or
Executive’s ’s legal representatives under this Agreement, other than for
payment of Accrued Obligations. Accrued Obligations shall be paid to Executive
or Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. In addition the Company shall pay to
Executive any vested benefits or vested equity benefits in accordance with terms
of the applicable agreement or plan.

(c) Separation Agreement and General Release. The Company’s obligations to make
payments under Section 3(a)(ii) will be conditioned on Executive executing and
delivering (and not revoking) a separation agreement and general release in
substantially the form annexed hereto as Exhibit A not later than the 52nd day
that follows the Date of Termination (the “Release Conditions”). In the event
that Executive does not so execute and deliver such release, or in the event
that Executive revokes such release, the Company may require Executive to repay
any amounts previously provided to him pursuant to Section 3(a)(ii).

4. Restrictive Covenants. (a) Confidential Information. Executive shall hold in
a fiduciary capacity for the benefit of the Company and its affiliates all
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies, and their respective businesses, which shall
have been obtained by Executive during Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by Executive or representatives of Executive in
violation of this Agreement). After termination of Executive’s employment with
the Company, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

 

5



--------------------------------------------------------------------------------

(b) Non-Solicitation. During the period commencing on the Effective Date and
ending on the eighteen month anniversary of the termination of Executive’s
employment for any reason (the “Restricted Period”), Executive shall not
directly or indirectly (i) except in the good faith performance of his duties to
the Company, induce or attempt to induce any employee or independent contractor
of the Company or any of its subsidiaries to leave the Company or such
subsidiaries, or in any way interfere with the relationship between the Company
or any such subsidiary, on the one hand, and any employee or independent
contractor thereof, on the other hand, (ii) hire any person who was an employee
or independent contractor of the Company or any subsidiary until twelve
(12) months after such individual’s relationship with the Company or such
subsidiary has been terminated or (iii) except in the good faith performance of
his duties to the Company, induce or attempt to induce any customer (whether
former or current), supplier, licensee or other business relation of the Company
or any subsidiary of the Company to cease doing business with the Company or
such subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company or any subsidiary of the Company, on the other hand.

(c) Non-Compete. Executive acknowledges that, in the course of his employment
with the Company, he has become familiar, or will become familiar, with the
Company’s and its subsidiaries’ trade secrets and with other confidential
information concerning the Company, its affiliates and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its subsidiaries. Therefore, Executive
agrees that, during the Restricted Period, Executive shall not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in any business of the same type as any
business in which the Company or any of its subsidiaries is engaged on the Date
of Termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date and in which Executive has been involved to any
extent (other than de minimis) at any time during the two (2) year period ending
with the Date of Termination, in any locale of any country in which the Company
or any of its subsidiaries conducts business. Nothing herein shall prohibit
Executive from being a passive owner of not more than 4.9% of the outstanding
equity interest in any entity which is publicly traded, so long as Executive has
no active participation in the business of such entity.

(d) Prior Notice Required. Executive hereby agrees that prior to accepting
employment with any other person or entity during the Restricted Period,
Executive will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the Board.

(e) Executive Covenants Generally.

(i) Executive’s covenants as set forth in this Section 4 are from time to time
referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

 

6



--------------------------------------------------------------------------------

(ii) Executive understands that the Executive Covenants may limit Executive’s
ability to earn a livelihood in a business similar to the business of the
Company.

(iii) Any termination of Executive’s employment or of this Agreement shall have
no effect on the continuing operation of this Section 4.

(iv) Executive acknowledges that the Company would be irreparably injured by a
violation of this Section 4 and that it is impossible to measure in money the
damages that will accrue to the Company by reason of a failure by Executive to
perform any of his obligations under this Section 4. Accordingly, if the Company
institutes any action or proceeding to enforce any of the provisions of this
Section 4, to the extent permitted by applicable law, Executive hereby waives
the claim or defense that the Company has an adequate remedy at law, and
Executive shall not urge in any such action or proceeding the defense that any
such remedy exists at law. Furthermore, in addition to other remedies that may
be available, the Company shall be entitled to specific performance and other
injunctive relief, without the requirement to post bond.

5. Successors. (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

6. Indemnification. The Company shall indemnify Executive (including advancing
the costs of reasonable attorney’s fees and expenses incurred by Executive) to
the maximum extent permitted under applicable law for acts taken within the
scope of his employment and his service as an officer or director of the
Company. To the extent that the Company obtains coverage under a director and
officer indemnification policy, Executive will be entitled to such coverage on a
basis that is no less favorable than the coverage provided to any other officer
or director of the Company.

7. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

7



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:    At the most recent address    on file at the Company. If to
the Company:    Quorum Health Corporation    1573 Mallory Lane   

Brentwood, Tennessee 37027

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f) The laws of the State of Tennessee apply, except for any rule of
construction under which a contract may be construed against the drafter. Venue
for any lawsuit arising out of or related to this Agreement will lie in
Williamson County, Tennessee, and/or, if jurisdiction lies therein, the United
States District Court for the Middle District of Tennessee. Each of Executive
and the Company shall bear its own legal expenses except to the extent that
legal expenses are recoverable under applicable law.

8. Section 409A of the Code.

(a) If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
this Agreement or otherwise that constitutes nonqualified deferred compensation
under Section 409A of the Code and that otherwise is payable upon Executive’s
Separation from Service until the earlier of (i) the date which is six
(6) months and one (1) day after his or her Separation from Service for any
reason other than death, or (ii) the date of Executive’s death. Any amounts
otherwise payable to Executive upon or in the six (6) month period following
Executive’s Separation from Service that are not so paid by

 

8



--------------------------------------------------------------------------------

reason of this Section 8(a) shall be paid (without interest) as soon as
practicable (and not more than 15 days) after the date that is six (6) months
and one (1) day after Executive’s Separation from Service (or, if earlier, as
soon as practicable and not more than 15 days after the date of Executive’s
death). The foregoing shall not result in any payment being paid earlier than it
otherwise would have been absent such delay, and all payments not so delayed
shall be paid according to their regular payment schedule.

(b) To the extent that any reimbursement pursuant to this Agreement is taxable
to Executive, Executive shall provide the Company with documentation of the
related expenses promptly so as to facilitate the timing of the reimbursement
payment contemplated by this paragraph, and any reimbursement payment due to
Executive pursuant to such provision shall be paid to Executive promptly, but in
no event later than the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred. No such reimbursement
obligations pursuant to this Agreement or any in-kind benefits are subject to
liquidation or exchange for another benefit and the amount of any such
reimbursements and in-kind benefits that Executive receives in one taxable year
shall not affect the amount of reimbursements or in-kind benefits that Executive
receives in any other taxable year.

(c) For purposes of Section 409A of the Code, Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(d) In no event shall the Company be required to pay Executive any “gross-up” or
other payment with respect to any taxes or penalties imposed under Section 409A
of the Code with respect to any benefit paid to Executive hereunder.

9. Whistleblower Rights. The Company hereby informs Executive that,
notwithstanding any provision of this Agreement to the contrary, an individual
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law, or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order. In addition,
notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall impair Executive’s rights under the whistleblower provisions of
any applicable federal law or regulation or, for the avoidance of doubt, limit
Executive’s right to receive an award for information provided to any government
authority under such law or regulation.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day written below.

 

Robert H. Fish

/s/ Robert H. Fish

Date:  

August 24, 2018

QUORUM HEALTH CORPORATION By  

/s/ Alfred Lumsdaine

Name:   Alfred Lumsdaine Title:   Executive Vice President and
Chief Financial Officer Date:  

August 24, 2018

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Form of Release

THIS RELEASE (the “Release”) is entered into between Robert H. Fish
(“Executive”) and Quorum Health Corporation, a Delaware corporation (the
“Company”), for the benefit of the Company. The entering into and non-revocation
of this Release is a condition to Executive’s right to receive certain payments
and benefits under Section 3(a)(ii) of the employment agreement entered into by
and between Executive and the Company, dated as of [        ], 2018 (the
“Employment Agreement”). Capitalized terms used and not defined herein shall
have the meaning provided in the Employment Agreement.

Accordingly, Executive and the Company agree as follows.

1. In consideration for the payments and other benefits provided to Executive by
the Employment Agreement, to which Executive is not otherwise entitled, and the
sufficiency of which Executive acknowledges, Executive represents and agrees, as
follows:

(a) Executive, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue the Company or any of its parents, subsidiaries, divisions, affiliates and
related entities and its current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Executive’s employment with, or termination of
employment from, the Company, under the Employment Agreement and from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.

(b) To the maximum extent permitted by law, Executive agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.

(c) This Release specifically excludes (i) Executive’s rights and the Company’s
obligations under Sections 3(a) and Section 6 of the Employment Agreement.
Nothing contained in this Release shall release Executive from his obligations,
including any obligations to abide by restrictive covenants, under the
Employment Agreement that continue or are to be performed following termination
of employment.



--------------------------------------------------------------------------------

(d) The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.

2. Executive acknowledges that the Company has specifically advised him of the
right to seek the advice of an attorney concerning the terms and conditions of
this Release. Executive further acknowledges that he has been furnished with a
copy of this Release, and he has been afforded [twenty-one (21)/forty-five (45)]
days in which to consider the terms and conditions set forth above prior to this
Release. By executing this Release, Executive affirmatively states that he has
had sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Executive further agrees that he has carefully read this Release and
fully understands its terms. Executive understands that he may revoke this
Release within seven (7) days after signing this Release. Revocation of this
Release must be made in writing and must be received by the General Counsel of
the Company, Quorum Health Corporation, 1573 Mallory Lane, Brentwood, Tennessee
37027 within the time period set forth above.

3. This Release will be governed by and construed in accordance with the laws of
the state of Tennessee, without giving effect to any choice of law or
conflicting provision or rule (whether of the state of Tennessee or any other
jurisdiction) that would cause the laws of any jurisdiction other than the state
of Tennessee to be applied. In furtherance of the foregoing, the internal law of
the state of Tennessee will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he does not exercise his
right of revocation as described above. If Executive fails to sign and deliver
this Release or revokes his signature, this Release will be without force or
effect, and Executive shall not be entitled to the payments and benefits of
Section 3(a)(ii) of the Employment Agreement.

4. The Company hereby informs Executive that, notwithstanding any provision of
this Release to the contrary, an individual may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law, or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other

 

A-2



--------------------------------------------------------------------------------

proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order. In addition, notwithstanding anything in this Release to the contrary,
nothing in this Release shall impair Executive’s rights under the whistleblower
provisions of any applicable federal law or regulation or, for the avoidance of
doubt, limit Executive’s right to receive an award for information provided to
any government authority under such law or regulation.

 

   Robert H. Fish Date:                                                 

                                                  

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Form of Award Agreements

FORM OF RESTRICTED STOCK AWARD AGREEMENT

Quorum Health Corporation

2016 Stock Award Plan

THIS AGREEMENT between you and Quorum Health Corporation, a Delaware corporation
(the “Company”) governs an Award of the Company’s Restricted Stock in the amount
and on the date specified in your Award notification (the “Date of Grant”).

WHEREAS, the Company has adopted the Quorum Health Corporation 2016 Stock Award
Plan (the “Plan”) in order to provide additional incentive to certain employees
and directors of the Company and its Subsidiaries;

WHEREAS, reference is made to the employment agreement (the “Employment
Agreement”), executed as of even date herewith, by and between the Company and
you; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant to you this Award of Restricted Stock as
provided herein to encourage your efforts toward the continuing success of the
Company.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Restricted Stock.

1.1 The Company hereby grants to you this Award of Shares of Restricted Stock in
the number set out in an electronic notification by the Company’s stock plan
administrator, as may be appointed from time to time (the “Plan Administrator”).
The Shares of Restricted Stock granted pursuant to this Award shall be issued in
the form of a book entry of Shares in your name as soon as reasonably
practicable after the Date of Grant and shall be subject to your (or your
estate’s, if applicable) acknowledgement and acceptance of this Agreement by
electronic means to the Plan Administrator as provided in Section 9 hereof, or
as you have been otherwise instructed.

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

2. Restrictions on Transfer.

The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof.

 

B-1



--------------------------------------------------------------------------------

3. Lapse of Restrictions Generally.

Except as provided in Sections 4, 5 and 6 hereof, one-third (1/3) of the number
of Shares of Restricted Stock issued hereunder (rounded to the nearest whole
Share, if necessary) shall vest, and the restrictions with respect to such
Restricted Stock shall lapse, on May 21, 2019, May 21, 2020 and May 21, 2021,
subject to your continued employment through the applicable vesting dates.

4. Effect of Certain Terminations of Employment.

If your employment terminates as a result of your death or Disability, in each
case if such termination occurs on or after the Date of Grant, all Shares of
Restricted Stock which have not become vested in accordance with Section 3 or 5
hereof shall vest, and the restrictions thereon shall lapse as of the date of
such termination. If your employment is terminated (a) by the Comnpany for any
reason other than for Cause or (b) by you for Good Reason (with “Cause” and
“Good Reason” having the meanings set forth in the Employment Agreement), then
all Shares of Restricted Stock which have not become vested in accordance with
Section 3 or 5 hereof shall vest, and the restrictions on the entire Award shall
lapse as of the date of such termination, subject to the satisfaction of the
Release Conditions (as defined in the Employment Agreement).

5. Effect of Change in Control.

In the event of a Change in Control of the Company at any time on or after the
Date of Grant, the terms of the Plan shall control the vesting of any Shares of
Restricted Stock which have not become vested in accordance with Section 3 or 4
hereof.

6. Forfeiture of Restricted Stock.

Upon the termination of your employment by you, the Company or its Subsidiaries
for any reason other than those set forth in Section 4 hereof prior to such
vesting, in addition to the circumstance described in Section 9.1 hereof, any
and all Shares of Restricted Stock which have not become vested in accordance
with Section 3, 4 or 5 hereof shall be forfeited and shall revert to the
Company.

7. Delivery of Restricted Stock.

7.1 Except as otherwise provided in Section 7.2 hereof, evidence of the book
entry of Shares or, if requested by you prior to such lapse of restrictions, a
stock certificate with respect to the Shares of Restricted Stock for which the
restrictions have lapsed pursuant to Section 3, 4 or 5 hereof, shall be
delivered to you as soon as practicable following the date on which the
restrictions on such Shares of Restricted Stock have lapsed, free of all
restrictions hereunder.

7.2 Evidence of the book entry of Shares with respect to Shares of Restricted
Stock in respect of which the restrictions have lapsed upon your death pursuant
to Section 4 hereof or, if requested by the executors or administrators of your
estate upon such lapse of restrictions, a stock certificate with respect to such
Shares of Restricted Stock, shall be delivered to the executors or
administrators of your estate as soon as practicable following the Company’s
receipt of notification of your death, free of all restrictions hereunder. In
the event of your death, all references herein to “you” shall also include your
executors, administrators, heirs or assigns.

 

B-2



--------------------------------------------------------------------------------

8. Dividends and Voting Rights.

Subject to Section 9.1 hereof, upon issuance of the Shares of Restricted Stock,
you shall have all of the rights of a stockholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect thereto; provided, however, that
dividends or distributions declared or paid on the Restricted Stock by the
Company shall be deferred and reinvested in Shares of Restricted Stock based on
the Fair Market Value of a Share of the Company’s common stock on the date such
dividend or distribution is paid or made (provided that no fractional Shares
will be issued), and the additional Shares of Restricted Stock thus acquired
shall be subject to the same restrictions on transfer and forfeiture and the
same vesting schedule as the Restricted Stock in respect of which such dividends
or distributions were made.

9. Acknowledgement and Acceptance of Award Agreement.

9.1 The Shares of Restricted Stock granted to you pursuant to this Award shall
be subject to your acknowledgement and acceptance of the Award and the terms of
this Agreement to the Company or its Plan Administrator (including by electronic
means, if so provided) no later than the earlier of (i) 180 days from the Date
of Grant and (ii) the date that is immediately prior to the date that the
Restricted Stock vests pursuant to Section 4 or 5 hereof (the “Return Date”);
provided that if you die before your Return Date, this requirement shall be
deemed to be satisfied if the executor or administrator of your estate
acknowledges and accepts this Agreement through the Company or its Plan
Administrator no later than ninety (90) days following your death (the “Executor
Return Date”). If this Agreement is not so acknowledged and accepted on or prior
to your Return Date or the Executor Return Date, as applicable, the Award of
Shares of Restricted Stock evidenced by this Agreement shall be forfeited, and
neither you nor your heirs, executors, administrators or successors shall have
any rights with respect thereto.

9.2 If this Agreement is so acknowledged and accepted on or prior to your Return
Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Restricted Stock
granted hereunder prior to your Return Date or the Executor Return Date shall be
treated in the manner provided in Section 8 hereof.

10. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate your employment, nor
confer upon you any right to continuing employment by the Company or any of its
Subsidiaries or continuing service as a Board member.

 

B-3



--------------------------------------------------------------------------------

11. Withholding of Taxes.

Prior to the delivery to you of a stock certificate or evidence of the book
entry of Shares with respect to the Shares of Restricted Stock in respect of
which all restrictions have lapsed, you shall pay to the Company or the
Company’s Plan Administrator, the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Restricted Stock. By acknowledging and
accepting this Agreement in the manner provided in Section 9 hereof, you shall
be deemed to elect to have the Company or the Plan Administrator withhold a
portion of such Restricted Stock having an aggregate Fair Market Value equal to
the Withholding Taxes in satisfaction thereof, such election to continue in
effect until you notify the Company or its Plan Administrator before such
delivery that you shall satisfy such obligation in cash, in which event the
Company or the Plan Administrator shall not withhold a portion of such
Restricted Stock as otherwise provided in this Section 11.

12. Acknowledgement that You Are Bound by the Plan; Clawback.

By acknowledging and accepting this Award and the terms of this Agreement you
hereby confirm the availability and your review of a copy of the Plan and the
Prospectus, and other documents provided to you in connection with this Award by
the Company or its Plan Administrator, and you agree to be bound by all the
terms and provisions thereof.

The Shares issued to you hereunder, any distributions with respect to such
Shares (including any cash dividends or other distributions) received by you or
your personal representative, and any proceeds received by you or your personal
representative from the disposition or transfer of any such Shares shall be
subject to mandatory repayment by you to the Company to the extent you are, or
in the future become, subject to (i) any Company or Affiliate “clawback” or
recoupment policy that is adopted by the Company, including to comply with the
requirements of any applicable laws, rules or regulations, or (ii) any
applicable laws which impose mandatory recoupment, under circumstances set forth
in such applicable laws, in each case as provided in Section 19.1 of the Plan.

13. Modification of Agreement.

This Agreement may be modified, amended, supplemented or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto; provided that the Company may modify, amend, supplement or
terminate this Agreement in a writing signed by the Company without any further
action by you if such modification, amendment, supplement or termination does
not adversely affect your rights hereunder.

14. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

B-4



--------------------------------------------------------------------------------

15. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of your legal
representatives. All obligations imposed upon the Company and all rights granted
to you under this Agreement shall be binding upon the Company’s successors and
upon your heirs, executors, administrators and successors.

17. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Committee for its determination. Any
determination made hereunder shall be final, binding and conclusive on you, your
heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.

18. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between you and the Company and its Subsidiaries, and supersede
all other agreements, whether written or oral, with respect to the Award.

19. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

20. Notice.

All notifications and other communications hereunder shall be in writing and,
unless otherwise provided herein, shall be deemed to have been given when
received by the party to whom such notice is to be given at its address set
forth below, or such other address for the party as shall be specified by notice
given pursuant hereto:

(a) If to the Company, by regular mail to:

Quorum Health Corporation

1573 Mallory Lane

Suite 100

Brentwood, TN 37027

Attention: General Counsel

(b) If to you or your legal representative, to such person at the address as
reflected in the records of the Company.

 

B-5



--------------------------------------------------------------------------------

21. Consent to Jurisdiction.

Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Tennessee and of the United
States of America, in each case located in the County of Williamson, for any
actions, suits or proceedings arising out of or relating to this Agreement, the
Award or the Plan and the transactions contemplated hereby and thereby
(“Litigation”) (and agrees not to commence any Litigation except in any such
court), and further agrees that service of process, summons, notice or document
by U.S. certified mail to such party’s respective address set forth in
Section 20 hereof shall be effective service of process for any Litigation
brought against such party in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation in
the courts of the State of Tennessee or of the United States of America, in each
case located in the County of Williamson, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.

22. Deemed Execution. On the date of your electronic acceptance of the terms of
the Award and this Agreement, this Agreement shall be deemed to have been
executed and delivered by you and the Company.

 

B-6



--------------------------------------------------------------------------------

FORM OF PERFORMANCE BASED RESTRICTED STOCK AWARD AGREEMENT

(Chief Executive Officer)

Quorum Health Corporation

2016 Stock Award Plan

THIS AGREEMENT between you and Quorum Health Corporation, a Delaware corporation
(the “Company”) governs an Award of the Company’s Restricted Stock in the amount
and on the date specified in your Award notification (the “Date of Grant”).

WHEREAS, the Company has adopted the Quorum Health Corporation 2016 Stock Award
Plan (the “Plan”) in order to provide additional incentive to certain employees
and directors of the Company and its Subsidiaries;

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant to you this Award of Restricted Stock as
provided herein to encourage your efforts toward the continuing success of the
Company;

WHEREAS, the Committee has determined to condition the Award on the attainment
of certain performance-based criteria to better align your economic interests
with those of the other stockholders of the Company; and

WHEREAS, reference is made to the employment agreement (the “Employment
Agreement”), executed as of even date herewith, by and between the Company and
you.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Restricted Stock.

(a) The Company hereby grants to you this Award of Shares of Performance Based
Restricted Stock in the number set out in an electronic notification by the
Company’s stock option plan administrator, as may be appointed from time to time
(the “Plan Administrator”). The Shares of Performance Based Restricted Stock
granted pursuant to this Award shall be issued in the form of a book entry of
Shares in your name as soon as reasonably practicable after the Date of Grant
and shall be subject to your (or your estate’s, if applicable) acknowledgement
and acceptance of this Agreement by electronic means to the Plan Administrator
as provided in Section 9 hereof, or as you have been otherwise instructed.

(b) This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

2. Restrictions on Transfer.

The Shares of Performance Based Restricted Stock issued under this Agreement may
not be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated until all restrictions on such Performance Based
Restricted Stock shall have lapsed in the manner provided in Section 3, 4 or 5
hereof.

 

B-7



--------------------------------------------------------------------------------

3. Performance Objectives; Lapse of Restrictions.

(a) Subject to your continued employment through the applicable vesting date and
the satisfaction of the Tranche 1 Milestone set forth on Exhibit A hereto (the
“Tranche 1 Milestone”), (a) 27,778 Shares shall vest on the later of May 21,
2019 and the date that the Tranche 1 Milestone is satisfied, (b) 27,778 Shares
shall vest on the later of May 21, 2020 and the date that the Tranche 1
Milestone is satisfied, and (c) 27,777 Shares shall vest on the later of May 21,
2021 and the date that the Tranche 1 Milestone is satisfied.

(b) Subject to your continued employment through the applicable vesting date and
the satisfaction of the Tranche 2 Milestone set forth on Exhibit A hereto (the
“Tranche 2 Milestone”), (a) 27,778 Shares shall vest on the later of May 21,
2019 and the date that the Tranche 2 Milestone is satisfied, (b) 27,778 Shares
shall vest on the later of May 21, 2020 and the date that the Tranche 2
Milestone is satisfied, and (c) 27,777 Shares shall vest on the later of May 21,
2021 and the date that the Tranche 2 Milestone is satisfied.

(c) Subject to your continued employment through the applicable vesting date and
the satisfaction of the Tranche 3 Milestone set forth on Exhibit A hereto (the
“Tranche 3 Milestone”), (a) 27,778 Shares shall vest on the later of May 21,
2019 and the date that the Tranche 3 Milestone is satisfied, (b) 27,778 Shares
shall vest on the later of May 21, 2020 and the date that the Tranche 3
Milestone is satisfied, and (c) 27,778 Shares shall vest on the later of May 21,
2021 and the date that the Tranche 3 Milestone is satisfied.

(d) Except as provided in Sections 4, 5 and 6 hereof, upon the termination of
your employment, you immediately shall forfeit any unvested portion of the
Award.

4. Effect of Certain Terminations of Employment.

If your employment terminates as a result of your death or Disability, in each
case if such termination occurs on or after the Date of Grant, all Shares of
Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 5 hereof shall vest, and the restrictions thereon shall lapse
(and all applicable Milestones shall be deemed satisfied) as of the date of such
termination. If your employment is terminated (a) by the Company for any reason
other than for Cause or (b) by you for Good Reason (with “Cause” and “Good
Reason” having the meanings set forth in the Employment Agreement), then,
subject to the satisfaction of the Release Conditions (as defined in the
Employment Agreement), all Shares of Performance Based Restricted Stock which
have not become vested in accordance with Section 3 or 5 hereof shall vest, and
the restrictions thereon shall lapse (and all applicable Milestones shall be
deemed satisfied) as of the date of such termination.

5. Effect of Change in Control.

In the event of a Change in Control of the Company at any time on or after the
Date of Grant, the terms of the Plan shall control the vesting of any Shares of
Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 4 hereof.

 

B-8



--------------------------------------------------------------------------------

6. Forfeiture of Performance Based Restricted Stock.

Upon the termination of your employment by you, the Company or its Subsidiaries
for any reason other than those set forth in Section 4 hereof prior to such
vesting, in addition to the circumstance described in Section 9(a) hereof, any
and all Shares of Performance Based Restricted Stock which have not become
vested in accordance with Section 3, 4 or 5 hereof shall be forfeited and shall
revert to the Company.

7. Delivery of Restricted Stock.

(a) Except as otherwise provided in Section 7(b) hereof, evidence of the book
entry of Shares or, if requested by you prior to such lapse of restrictions, a
stock certificate with respect to the Shares of Performance Based Restricted
Stock for which the restrictions have lapsed pursuant to Section 3, 4 or 5
hereof, shall be delivered to you as soon as practicable following the date on
which the restrictions on such Shares of Performance Based Restricted Stock have
lapsed, free of all restrictions hereunder.

(b) Evidence of the book entry of Shares with respect to Shares of Performance
Based Restricted Stock in respect of which the restrictions have lapsed upon
your death pursuant to Section 4 hereof or, if requested by the executors or
administrators of your estate upon such lapse of restrictions, a stock
certificate with respect to such Shares of Performance Based Restricted Stock,
shall be delivered to the executors or administrators of your estate as soon as
practicable following the Company’s receipt of notification of your death, free
of all restrictions hereunder. In the event of your death, all references herein
to “you” shall also include your executors, administrators, heirs or assigns.

8. Dividends and Voting Rights.

Subject to Section 9(a) hereof, upon issuance of the Shares of Performance Based
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Shares, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Performance
Based Restricted Stock by the Company shall be deferred and reinvested in Shares
of Performance Based Restricted Stock based on the Fair Market Value of a Share
of the Company’s common stock on the date such dividend or distribution is paid
or made (provided that no fractional Shares will be issued), and the additional
Shares of Performance Based Restricted Stock thus acquired shall be subject to
the same restrictions on transfer and forfeiture and the same vesting schedule
as the Performance Based Restricted Stock in respect of which such dividends or
distributions were made.

9. Acknowledgement and Acceptance of Award Agreement.

(a) The Shares of Performance Based Restricted Stock granted to you pursuant to
this Award shall be subject to your acknowledgement and acceptance of the Award
and the terms of this Agreement to the Company or its Plan Administrator
(including by electronic means, if so provided) no later than the earlier of (i)
180 days from the Date of Grant and (ii) the date that is immediately prior to
the date that the Performance Based Restricted Stock vests pursuant to Section 4
or 5 hereof (the “Return Date”); provided that if you die before your Return
Date, this requirement shall be deemed to be satisfied if the executor or
administrator of your estate acknowledges and

 

B-9



--------------------------------------------------------------------------------

accepts this Agreement through the Company or its Plan Administrator no later
than ninety (90) days following your death (the “Executor Return Date”). If this
Agreement is not so acknowledged and accepted on or prior to your Return Date or
the Executor Return Date, as applicable, the Award of Shares of Performance
Based Restricted Stock evidenced by this Agreement shall be forfeited, and
neither you nor your heirs, executors, administrators or successors shall have
any rights with respect thereto.

(b) If this Agreement is so acknowledged and accepted on or prior to your Return
Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Performance Based
Restricted Stock granted hereunder prior to your Return Date or the Executor
Return Date shall be treated in the manner provided in Section 8 hereof.

10. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate your employment, nor
confer upon you any right to continuing employment by the Company or any of its
Subsidiaries or continuing service as a Board member.

11. Withholding of Taxes.

Prior to the delivery to you of a stock certificate or evidence of the book
entry of Shares with respect to the Shares of Performance Based Restricted Stock
in respect of which all restrictions have lapsed, you shall pay to the Company
or the Company’s Plan Administrator, the federal, state and local income taxes
and other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Performance Based Restricted Stock. By
acknowledging and accepting this Agreement in the manner provided in Section 9
hereof, you shall be deemed to elect to have the Company or the Plan
Administrator withhold a portion of such Performance Based Restricted Stock
having an aggregate Fair Market Value equal to the Withholding Taxes in
satisfaction thereof, such election to continue in effect until you notify the
Company or its Plan Administrator before such delivery that you shall satisfy
such obligation in cash, in which event the Company or the Plan Administrator
shall not withhold a portion of such Performance Based Restricted Stock as
otherwise provided in this Section 11.

12. Acknowledgement that You Are Bound by the Plan; Clawback.

By acknowledging and accepting this Award and the terms of this Agreement you
hereby confirm the availability and your review of a copy of the Plan and the
Prospectus, and other documents provided to you in connection with this Award by
the Company or its Plan Administrator, and you agree to be bound by all the
terms and provisions thereof.

The Shares issued to you hereunder, any distributions with respect to such
Shares (including any cash dividends or other distributions) received by you or
your personal representative, and any proceeds received by you or your personal
representative from the disposition or transfer of any such Shares shall be
subject to mandatory repayment by you to the Company to the extent you are, or
in the future become, subject to (i) any Company or Affiliate “clawback” or
recoupment policy that is adopted by the Company, including to comply with the
requirements of any applicable laws, rules or regulations, or (ii) any
applicable laws which impose mandatory recoupment, under circumstances set forth
in such applicable laws, in each case as provided in Section 19.1 of the Plan.

 

B-10



--------------------------------------------------------------------------------

13. Modification of Agreement.

This Agreement may be modified, amended, supplemented or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto; provided that the Company may modify, amend, supplement or
terminate this Agreement in a writing signed by the Company without any further
action by you if such modification, amendment, supplement or termination does
not adversely affect your rights hereunder.

14. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

15. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of your legal
representatives. All obligations imposed upon the Company and all rights granted
to you under this Agreement shall be binding upon the Company’s successors and
upon your heirs, executors, administrators and successors.

17. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Chief Executive Officer for informal resolution,
and if necessary, referred to the Committee for its determination. Any
determination made hereunder shall be final, binding and conclusive on you, your
heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.

18. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between you and the Company and its Subsidiaries, and supersede
all other agreements, whether written or oral, with respect to the Award.

 

B-11



--------------------------------------------------------------------------------

19. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

20. Notice.

All notifications and other communications hereunder shall be in writing and,
unless otherwise provided herein, shall be deemed to have been given when
received by the party to whom such notice is to be given at its address set
forth below, or such other address for the party as shall be specified by notice
given pursuant hereto:

(a) If to the Company, by regular mail to:

Quorum Health Corporation

1573 Mallory Lane

Suite 100

Brentwood, TN 37027

Attention: General Counsel

(b) If to you or your legal representative, to such person at the address as
reflected in the records of the Company.

21. Consent to Jurisdiction.

Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Tennessee and of the United
States of America, in each case located in the County of Williamson, for any
actions, suits or proceedings arising out of or relating to this Agreement, the
Award or the Plan and the transactions contemplated hereby and thereby
(“Litigation”) (and agrees not to commence any Litigation except in any such
court), and further agrees that service of process, summons, notice or document
by U.S. certified mail to such party’s respective address set forth in
Section 20 hereof shall be effective service of process for any Litigation
brought against such party in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation in
the courts of the State of Tennessee or of the United States of America, in each
case located in the County of Williamson, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.

22. Deemed Execution. On the date of your electronic acceptance of the terms of
the Award and this Agreement, this Agreement shall be deemed to have been
executed and delivered by you and the Company.

QUORUM HEALTH CORPORATION

 

B-12